A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/24/21 has been entered.
 
The rejection immediately below is a new grounds of rejection that has just come to the Examiner’s attention.

Claims 15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	These claims are directed to the addition of a low VOC adhesion promoter but the list contains some silanes that general methanol which is defined as a VOC in paragraph 23 of the specification.  See for instance 3-glycidoxypropyltrimethoxysilane.  As such it is unclear what is intended or embraced by low VOC generating.  In view of this the claim 15 is not rejected as being anticipated rather than as being obvious.

The rejections below are maintained from the previous office action as applicants have not amended these claims in the response dated 3/24/21.  Applicants’ traversal of these rejections is addressed below. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 12, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al.
Nakamura et al. teach an adhesive which is used to adhere a sheet to a roof for waterproofing (paragraphs 5, 113, 121). Starting at paragraph 11 Nakamura et al. teach that the adhesive includes a polymer having a silicon containing hydrolyzable group.  Paragraph 91 teaches the addition of various hydrocarbon tackifiers.  This composition does not contain a phenolic resin.  This meets the claimed bond adhesive.
	Nakamura et al. do not specifically teach applying the adhesive to a substrate on a roof followed by applying a membrane but the skilled artisan would recognize that an adhesive can be applied to only either the substrate or the membrane such that, given the limited selection, the skilled artisan would have immediately envisioned and thus anticipated the two applying steps as claimed.  
	In this manner claim 1 is anticipated by Nakamura et al.
	For claims 4, 12 and 16 see paragraph 111 which teaches plasticizers that do not contain a phthalate. Of particular importance see paragraph 130 which teaches an alkyl-ene oxide plasticizer which meets the glycol ethers of claim 16.  In this manner, and given that noted above for claim 1, the limitations of claims 4, 12 and 16 are anticipated.
	For claim 15 please see paragraph 108 which teaches various silanes as claimed such as 3-glycidoxypropyltrimethoxysilane and mercaptopropyltrimethoxysilane.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al.
Nakamura et al. do not specifically teach a viscosity but the teachings therein make multiple references to viscosity.  See for instance paragraph 80 which makes reference to the viscosity of the final composition being impaired.  Paragraph 43 makes reference to curable composition having a lower viscosity and better workability while paragraph 47 refers to inferior workability because of high viscosity.  
	From this the skilled artisan would have found it obvious to adjust the viscosity of the final composition in an effort to obtain a composition that has ideal workability and optimum final results.  In this manner the skilled artisan would have found a viscosity within the claimed range to have been obvious and within routine experimentation of the teachings in Nakamura et al.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. in view of Georgeau et al.
	The teachings in Nakamura et al. were noted supra. While paragraph 91 teaches various tackifiers including aromatic hydrocarbon resins, it does not specifically teach a C9 aromatic hydrocarbon as claimed.
	Georgeau et al. teach adhesive compositions that contain a tackifier.  See for instance paragraph 39 which teaches, as an aromatic hydrocarbon resin, A-100, a C9 hydrocarbon resin.  
	Given the fact that Nakamura et al. teach the addition of aromatic hydrocarbon resins as tackifiers and Georgeau et al. teach that aromatic C9 hydrocarbon resins are known tackifiers and are commercially available, one having ordinary skill in the art would have found the addition of such a tackifier to the adhesive of Nakamura et al. obvious.  Note that it is prima facie obvious to add a known ingredient to a known composition for its known function.  In this manner claims 2 and 13 are rendered obvious.

Claims 3, 7 to 9, 14 and 17 to 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. in view of Huang et al.
	Nakamura et al. teach the addition of vinyltrimethoxysilane (A-171, paragraph 138, Table 1) as a dehydrating agent (also known as a moisture scavenger).  This is a 
	Huang et al. teach silanes that have hydrolyzable groups that are low VOC gen-erating.  These can be used in the alternative with silanes such as vinyltrimethoxysilane as moisture scavengers with known benefits and improvements.  See paragraphs 6, 7 and 22 and on.  These silanes meet the requirements of the specific silanes in claims 17 to 19, as well as the more general requirements of claims 3, 7 to 9, 14 and 15.  
	One having ordinary skill in the art would have found the use of a moisture scavenger as found in Huang et al. in the adhesive of Nakamura et al. obvious, with the expectation of obtaining the known benefit of reduced VOC while obtaining comparable moisture scavenging properties.  In this manner the instant claims are rendered obvious.
	In addition to that noted above, and specifically in reference to claim 15, note that Huang et al. also teach that the low VOC silane compounds therein can be used as an alternative to commonly used silane adhesion promoters.  See paragraph 7.  
	Nakamura et al. teach an aminotrimethoxysilane adhesion promoter (paragraph 139) such that replacing this silane with the low VOC alternative as disclosed in Huang et al., in an effort to reduce VOC, would have been obvious to one having ordinary skill in the art.

Applicants’ remarks found on page 12 of the response dated 2/25/21 have been considered but are not sufficient to overcome these rejections.  
	Regarding the phenolic resin, note that the filler is not required in the composition of Nakamura et al. and the filler is not required to be phenol-formaldehyde resin.  Such resin fillers are not even a preferred embodiment.  As such Nakamura et al. clearly anti-cipates a composition devoid of a phenolic resin. 

	Regarding the claimed method steps, this was addressed in the rejection above.  To repeat, Nakamura et al. do not specifically teach applying the adhesive to a substrate on a roof followed by applying a membrane but the skilled artisan would recognize that an adhesive can be applied to only either the substrate or the membrane such that, given the limited selection, the skilled artisan would have immediately envisioned and thus anticipated the two applying steps as claimed.  
	Regarding applicants’ comments on tackifiers, it does not appear that this provides a specific traversal rather than a summary of the teachings in the references.  The Examiner maintains that this combination of references is sufficient to render obvious these claims.  

Please note the following new ground of rejection, made to address newly added claim 20.  This claim combines the limitations of claims 1, 4, 6 and 15.
	
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. 
	Nakamura et al. teach an adhesive composition.  While Nakamura et al. do not specifically teach applying the adhesive to a substrate on a roof followed by applying a membrane, the skilled artisan would recognize that an adhesive can only be applied to either the substrate or the membrane such that, given the limited selection, the skilled artisan would have immediately envisioned the two applying steps as claimed. Note 
	Nakamura et al. teach an adhesive which is used to adhere a sheet to a roof for waterproofing (paragraphs 5, 113, 121). Starting at paragraph 11 Nakamura et al. teach that the adhesive includes a polymer having a terminal silicon containing hydrolyzable group.  Paragraph 91 teaches the addition of various hydrocarbon tackifiers.  Paragraph 111 teaches various plasticizers that do not contain a phthalate.  This composition does not require a phenolic resin.  
	Regarding the low VOC generating adhesion promoter please see paragraph 108 which teaches various silanes meeting this compound.  This includes, for instance, 3-glycidoxypropyltrimethoxysilane.
	Thus the teachings in Nakamura et al. differ from that claimed in that they do not specifically teach a viscosity; however, the teachings therein make multiple references to viscosity.  See for instance paragraph 80 which makes reference to the viscosity of the final composition being impaired.  Paragraph 43 makes reference to curable compo-sition having a lower viscosity and better workability while paragraph 47 refers to inferior workability because of high viscosity.  
	From this the skilled artisan would have found it obvious to adjust the viscosity of the final composition in an effort to obtain a composition that has ideal workability and optimum final results.  In this manner the skilled artisan would have found a viscosity within the claimed range to have been obvious and within routine experimentation of the teachings in Nakamura et al.
	In summary one having ordinary skill in the art would have found the combination of components required by claim 20 obvious, as each are taught as being useful in the preparation of the adhesive curable composition of Nakamura et al.  Since the skilled artisan would have found it obvious to adjust the viscosity such that the resulting adhes-ive flows and has desirable workability, the totality of claim 20 is rendered obvious.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
4/21/2021


/MARGARET G MOORE/Primary Examiner, Art Unit 1765